DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 24, 25, 26, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US pub 20030057489).
With respect to claim 22, Yamazaki teaches a display, comprising (see figs 1-16, particularly figs. 7 and 9 and associated text): 
an organic light emitting element; and 
a pixel circuit configured to drive the organic light emitting element and including a capacitor 
wherein the capacitor includes:
an active layer 1a,1b,1c,1d,1e,1f; 
a gate insulation layer 2 on the active layer; 
a gate electrode 3a on the gate insulation layer; 
an interlayer insulating layer 4 on the gate electrode; and 
a first electrode 6a on the interlayer insulating layer, directly connected to the active layer through at least one contact hole through the interlayer insulating layer and the gate insulation layer, and overlapped with the gate electrode, 
wherein a portion of the first electrode directly on the interlayer insulating layer extends to overlap the gate electrode, and 
wherein the capacitor comprises a storage capacitor in an area in which the portion of the first electrode overlaps the gate electrode (inherently).  
With respect to claim 23, Yamazaki teaches the capacitor further comprises a parasitic capacitor between the active layer and the gate electrode.  
With respect to claim 24, Yamazaki teaches the storage capacitor and the parasitic capacitor are connected in parallel.  
With respect to claim 25, Yamazaki teaches the capacitor further comprises a parasitic capacitor between the first electrode and an outline (edge of the gate electrode) of the gate electrode.  
With respect to claim 26, Yamazaki teaches the storage capacitor and the parasitic capacitor are connected in parallel.
With respect to claim 27, Yamazaki teaches a guard ring 3b surrounding a storage capacitor area, the gate electrode overlapping the first electrode in the storage capacitor area.  
With respect to claim 28, Yamazaki teaches the guard ring and the gate electrode are on a same layer.
With respect to claim 30, Yamazaki teaches the capacitor comprises an intrinsic semiconductor layer overlapping the gate electrode, and the intrinsic semiconductor layer 1a and the active layer being on a same layer.   
Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. See below.
In response to the applicant’s arguments in the first full paragraph on page 8 of the amendment dated 9/20/22, it is submitted that Yamazaki teaches “a portion of the first electrode directly on the interlayer insulating layer extends to overlap the gate electrode”. Further, it is submitted that Yamazaki teaches INHERENTLY “the capacitor comprises a storage capacitor in an area in which the portion of the first electrode overlaps the gate electrode”.

 Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/         Primary Examiner, Art Unit 2814